Case 1:21-cv-04489-PAE Document 12 Filed 07/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Plaintiff, 21 Civ. 4489 (PAE)
Va
ORDER
UNITED SERVICES AUTOMOBILE ASSOCIATION,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On July 26, 2021, defendant filed a motion to dismiss the complaint under Rule 12 of the
Federal Rules of Civil Procedure. Under Rule 15(a)(1}(B), a plaintiff has 21 days after the
service of a motion under Rule 12(b) to amend the complaint once as a matter of course,

Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by
August 17, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff does
amend, by September 7, 2021, defendant shall: (1) file an answer; (2) file a new motion to
dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the
previously filed motion to dismiss.'

It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any
opposition to the motion to dismiss by August 17,2021. Defendant’s reply, if any, shall be
served by August 31, 2021. At the time any reply is served, the moving party shail supply the

Court with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerN YSDChambers@nysd.uscourts.gov.

 

' If defendant files a new motion to dismiss or rely on their previous motion, plaintiffs
opposition will be due 14 days thereafter, and defendant’s reply, if any, will be due seven days
after that.

 
Case 1:21-cv-04489-PAE Document 12 Filed 07/26/21 Page 2 of 2

The Court will determine later, after receipt of plaintiff's anticipated brief opposing a
motion to dismiss the current or amended complaint, whether to schedule oral argument.

SO ORDERED.

[wil A. Erphoy

 

PAUL A. ENGELMAYER
United States District Judge
Dated: July 26, 2021
New York, New York

 
